Appeal from a decision of the Unemployment *995Insurance Appeal Board, filed October 18, 1990, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
There is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that there were no compelling reasons supporting claimant’s separations from employment and that his periods of unemployment were contrived by himself and his employer (see generally, Matter of Goggin [Ross], 79 AD2d 1057; Matter of Picardi [Levine], 51 AD2d 824). The Board’s conclusion that claimant voluntarily left his employment without good cause must therefore be upheld (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714). As to claimant’s contentions to the contrary, we note that it was for the Board to resolve conflicts in the evidence and to assess the credibility of witnesses (see, Matter of Noss [Lawrence Aviation Indus.— Roberts], 133 AD2d 510, lv denied 71 NY2d 802). There is also substantial evidence in the record to support the Board’s conclusion that claimant made willful false statements to obtain unemployment insurance benefits (see, Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806).
Weiss, P. J., Mikoll, Yesawich Jr. and Levine, JJ., concur. Ordered that the decision is affirmed, without costs.